Citation Nr: 1535409	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability with leg problems.

2.  Entitlement to an effective date prior to June 23, 2005 for a grant of a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the pendency of this appeal, jurisdiction was transferred to the RO in Columbia, South Carolina.

During the pendency of the appeal, the RO granted service connection for coronary artery disease, status post stent placement (previously denied as atrial fibrillation) in an August 2011 Rating Decision.  Therefore, that claim has been resolved and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

On his April 2011 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The Board notes that in an August 30, 2011 Rating Decision, the Veteran's service-connected coronary artery disease was increased to 100 percent.  Subsequently, in a February 2015 Rating Decision, the Veteran was granted entitlement to a TDIU effective June 23, 2005 to August 30, 2011.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a July 2006 Application for Increased Compensation Based on Unemployability, the Veteran noted that June 22, 2005 was the last day he worked full time.

2.  In a February 2007 Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's last employer noted that the June 22, 2005 was the last day he worked full time.

3.  The effective date for TDIU, June 23, 2005, is the day after the Veteran's last day of full time work; he was not unemployable prior thereto.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 23, 2005 for a TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

II.  Analysis

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125   (1997); 38 C.F.R. 
§ 3.400(o)(1),(2) (2015); VAOPGCPREC 12- 98 (1998).

For purposes of effective date rules, the issue of entitlement to a TDIU may be considered as part of a claim for underlying benefits (i.e., the service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a claim for individual unemployability benefits "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation"); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34   (2007) (noting that an award of individual unemployability may not amount to award of increased compensation where individual unemployability is awarded as part of initial award of disability compensation benefits).

In this case, the Board notes that in June 2006, the Social Security Administration (SSA) found the Veteran disabled due to service-connected diabetes and nonservice-connected discogenic disease of the back.  In a May 23, 2006 Rating Decision, the Veteran was granted additional diabetic residuals retroactively to May 2001.  In July 2006, the Veteran's filed a claim for entitlement to a TDIU.  Because the last day the Veteran worked, June 22, 2005, was within a year of the July 2006 claim, the effective date of the Veteran's TDIU is June 23, 2005; the first day an increase in disability is shown.

Based on a review of the procedures outlined above, there is no legal basis that could warrant a grant of an earlier effective date prior to June 23, 2005 for a TDIU. Prior to June 23, 2005, the Veteran, by his own reports and from documents obtained from his last employer, was still employed full time.  It was not until June 23, 2005, when the Veteran was no longer employed, that he was eligible to receive TDIU benefits.  38 C.F.R. §§ 3.340(a)(3)(ii), 3.341 (2015).

A preponderance of the evidence is against the assignment of an effective date for the grant of a TDIU earlier than June 23, 2005.


ORDER

Entitlement to an effective date prior to June 23, 2005, for a grant of a TDIU, is denied.


REMAND

The Board notes that in an April 2008 Rating Decision, the Veteran was denied service connection for a lumbar spine disability.  The Board further notes that a February 1969 service treatment record (STR) noted that the Veteran had pain between his shoulder blades and that when he exercised, his back seemed to "crack."  A March 1969 STR noted back pain in the thoracic region and a past strain.  

In a July 2007 Compensation and Pension (C&P) examination for psychological disorders, the Veteran reported that he originally injured his back during basic training and had no other treatment during active service.  The Veteran noted that he worked as a chiropractor for 25 years and would trade professional services with other chiropractors to treat his back.  He reported he was treated with heat therapy, adjustments, physical therapy, and steroid injections.

A June 2011 statement from the Veteran's fellow serviceman noted that he enlisted in February 1969, at the same time as the Veteran, and that while serving with the Veteran reported that the Veteran was periodically treated for back symptoms that started in Basic Training, and had constantly bothered him since that time.  

A December 2012 email from G. R. M., D.C., M.S., D.A.C.B.N., noted that he was a chiropractic physician and had treated the Veteran's back in the early 1970s for a back injury that had occurred during his active service.  The physician noted that he no longer had records of the Veteran's treatment from such a long time ago.

An October 2013 statement from the Veteran noted that he experienced back pain while in boot camp.  The Veteran acknowledged that he injured his back in June 2005 and had required surgery in December 2005.

The Board notes that the Veteran has never had a C&P examination to evaluate his back condition and to determine if his current condition is etiologically related to his injury during active service.  A remand is necessary to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his back disability.  All requests for records and responses must be associated with the claims folder.
2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back condition found.  The claims folder must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.  The Board notes that the Veteran's testimony, as well as the statements of his service friend and Dr. G. R. M., of continued back pain since separation from service have been deemed credible.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back condition is related to an injury, illness, or event sustained during active service.  The Board notes that STRs in February 1969 and March 1969 noted that the Veteran was seen for a back injury.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


3. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


